In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Milano, J.), entered July 31, 2000, which, upon a jury verdict, is in favor of the defendants and against the plaintiff Diego Gomez dismissing the complaint.
Ordered that the appeal by the plaintiff Ana Rosa Gonzalez is dismissed, as she is not aggrieved by the judgment (see, CPLR 5511), having discontinued her action against the defendants; and it is further,
Ordered that the judgment is affirmed insofar as appealed from by the plaintiff Diego Gomez; and it is further,
Ordered that the respondent New York City Transit Authority is awarded one bill of costs.
The Supreme Court’s inquiries during trial were, for the most part, “directed towards focusing the proceedings on the relevant issues and clarifying facts material to the case in order to expedite the trial” (Sheinkerman v 3111 Ocean Parkway Assocs., 259 AD2d 480). Even if some of the Supreme Court’s questions may have been inappropriate, they did not deprive the plaintiff Diego Gomez of a fair trial (see, Vizcaino v Gordon & Thomas Cos., 279 AD2d 519, lv denied 96 NY2d 718).
The remaining contentions of the plaintiff Diego Gomez are either without merit or do not require a new trial. Krausman, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.